Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered August 20, 1984, convicting him of bail jumping in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveáis that the defendant knowingly and voluntarily pleaded guilty to the charge of bail jumping in the first degree (see, People v Harris, 61 NY2d 9). We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.